Exhibit 10.17
 
FOURTH AMENDMENT TO
 
RECEIVABLES PURCHASE AGREEMENT
 
FOURTH AMENDMENT, dated as of September 30, 2008 (this “Amendment”), to the
Receivables Purchase Agreement, dated as of July 25, 2007 (as amended, restated,
modified or supplemented from time to time, the “RPA”), by and among Olin
Funding Company LLC (the “Seller”), CAFCO, LLC, as an Investor, Citibank, N.A.,
as a Bank, Citicorp North America, Inc. (“Citi”), as the Program Agent, Citi, as
an Investor Agent, and Olin Corporation (“Parent”), as Collection
Agent.  Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the RPA.
 
WHEREAS, pursuant to Section 11.01 of the RPA, the parties hereto have agreed to
amend the RPA as described herein in order to reflect the addition of Pioneer
Americas LLC (“Pioneer) as a “Seller” under the Originator Purchase Agreement
and as an Originator under the RPA.
 
NOW THEREFORE, the parties hereto agree as follows:
 
1. Amendment to the RPA.  Effective as of the date on which all of the
conditions precedent set forth in Section 2 hereof shall have been satisfied:
 
a. The second sentence of the definition of “Originator” in Section 1.01 of the
RPA is amended by deleting the phrase “At the date of this Agreement,” and
replacing it with the phrase “At September 30, 2008.”
 
b. The definition of “Undertaking” in Section 1.01 of the RPA is amended and
restated in its entirety to read as follows:
 
“Undertaking” means, collectively, each of the Undertaking Agreements made by
the Parent in favor of the Seller, and assigned to the Program Agent, and
relating to the obligations of one or more Originators (other than the Parent),
substantially in the form of Annex F hereto, as the same may be amended,
modified or restated from time to time.
 
c. Schedule I (Lock-Boxes/Deposit Accounts) is deleted and replaced with
Schedule I hereto.
 
d. Schedule VI (Originators) is deleted and replaced with Schedule VI hereto.
 
2. Effectiveness.  This Amendment shall become effective as of the date hereof
at such time as (a) executed counterparts of this Amendment have been delivered
by each party hereto to the other parties hereto, (b) the Program Agent shall
have received a duly executed copy of the Third Amendment to the Originator
Purchase Agreement, in form and substance satisfactory to it, (c) all of the
conditions to effectiveness set forth in the Third Amendment to the Originator
Purchase Agreement have been satisfied and (d) the Program Agent shall have
received a duly executed copy of an Undertaking Agreement, in the form of Annex
F to the RPA, with respect to Pioneer.
 
3. Representations and Warranties.
 
a. The Seller reaffirms and restates each of the representations and warranties
contained in Section 4.01of the RPA, as amended by this Amendment, and for the
purpose of making such representations and warranties, each reference in
Section 4.01(b), (c) and (d) of the RPA to “the Transaction Documents” shall
include this Amendment.  The Collection Agent reaffirms and restates each of the
representations and warranties contained in Section 4.02 of the RPA, as amended
by this Amendment, and for the purpose of making such representations and
warranties, each reference in Section 4.02(b), (c) and (d) of the RPA to “this
Agreement” shall include this Amendment.
 
b. The Seller hereby represents and warrants that the names and addresses of all
of the Deposit Banks, together with the post office boxes and account numbers of
the Lock-Boxes and Deposit Accounts of the Seller at such Deposit Banks, are as
specified in Schedule I attached hereto, and that all of the information set
forth on such Schedule I is true and correct as of the date hereof.
 
c. The Collection Agent represents and warrants that the Credit and Collection
Policy of Pioneer is the same as the Credit and Collection Policy of Chlor
Alkali Products that is attached as Schedule II to the RPA.
 
4. New Notice Address.  Citi, as Program Agent and as an Investor Agent, CAFCO,
LLC and Citibank, N.A. hereby notify each of the other parties to the RPA that
their address for notices has been changed to:  750 Washington Boulevard, 8th
Floor, Stamford, CT  06901, Attention:  Global Securitized Products, Facsimile
No. 914-274-9038.
 
5. Confirmation of the RPA.  All references to the RPA in the RPA and in the
other Transaction Documents shall mean the RPA as amended by this Amendment, and
as hereafter amended or restated.  Except as expressly provided herein, the RPA
shall remain unmodified and shall continue to be in full force and effect in
accordance with its terms.
 
6. Confirmation of Undertaking.  Parent confirms and agrees that,
notwithstanding the effectiveness of this Amendment, the Undertaking heretofore
executed and delivered by it is, and shall continue to be, in full force and
effect, and the Undertaking is hereby ratified and confirmed.
 
7. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
8. Counterparts.  This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or by
electronic mail in portable document format (pdf) shall be effective as delivery
of a manually executed counterpart of this Amendment.
 
[Signature Pages Follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 

 
OLIN FUNDING COMPANY LLC, as Seller
 
 
By:  /s/ Todd A. Slater
Name:  Todd A. Slater
Title:  Vice President
 
 
CAFCO, LLC, as an Investor
 
By:  Citicorp North America, Inc.,
as Attorney-in-Fact
 
 
By: /s/ Junette M. Earl
Name:  Junette M. Earl
Title:  Vice President
 
 
CITIBANK, N.A., as a Bank
 
 
By: /s/ Junette M. Earl
Name:  Junette M. Earl
Title:  Vice President
 
CITICORP NORTH AMERICA, INC., as the Program Agent and as an Investor Agent
 
 
By: /s/ Junette M. Earl
Name:  Junette M. Earl
    Title:  Vice President
 
OLIN CORPORATION, as Collection Agent and Parent
 
 
By:  /s/ Todd A. Slater
Name:  Todd A. Slater
Title:  Vice President and Controller


 
 

--------------------------------------------------------------------------------

 

SCHEDULE VI
 
Originators
 
Olin Corporation
 
Pioneer Americas LLC
 

